Name: Commission Regulation (EC) No 1625/1999 of 23 July 1999 determining the extent to which the applications for import licences submitted in July 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 1999 L 192/41 COMMISSION REGULATION (EC) No 1625/1999 of 23 July 1999 determining the extent to which the applications for import licences submitted in July 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), as amended by Regulation (EC) No 1339/1999 (2), and in particular Article 14(4) thereof, (1) Whereas applications lodged for the products referred to in Annex II to Regulation (EC) No 1374/98 concern quantities greater than those available; whereas, there- fore, the allocation factors should be fixed for the quant- ities applied for, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1374/98 listed in Annex I lodged pursuant to Regulation (EC) No 1374/ 98 for the period 1 July to 30 September 1999, shall be awarded in accordance with the allocation factors indicated. 2. Import licences applied for for products falling within the order numbers in Annex IIIb to Regulation (EC) No 1374/98 listed in Annex II lodged pursuant to Regulation (EC) No 1374/98 for the period 1 July to 30 September 1999, shall be awarded in accordance with the allocation factor indicated. Article 2 This Regulation shall enter into force on 24 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 185, 30.6.1998, p. 21. (2) OJ L 159, 25.6.1999, p. 22. EN Official Journal of the European Communities 24. 7. 1999L 192/42 ANNEX I Order number in Annex II to Regulation (EC) No 1374/98 TARIC order number Period: July to September 1999 Allocation factor 36 09.4590 0,0050 37 09.4599 0,0018 39 09.4591 0,2580 40 09.4592 0,0065 41 09.4593 0,0215 42 09.4594 0,0075 44 09.4595 0,0047 47 09.4596 0,0034 ANNEX II Order number in Annex III B to Regulation (EC) No 1374/98 TARIC order number Period: July to December 1999 Allocation factor 13 09.4101 